DETAILED ACTION
This action is in response to the amendment filed on 6/13/2022. 
Claims 1,5-16 and 19-22 are pending.

Information Disclosure Statement


The references listed on the Information Disclosure Statement submitted on 4/8/2022; 6/13/2022 have been considered by the examiner (see attached PTO-1449).

	
		
Claim Rejections 35 USC §102 & 103


Applicant’s amendment filed 6/13//2022 with respect to the claims 1,5-16 and 19-22 have been fully considered and are persuasive.  The rejection of the claims 1,5-16 and 19-22 have been withdrawn. 

Allowable Subject Matter
Claims 1,5-16 and 19-22 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The instant invention is related to processing video data in which a scaling process performed on chroma residual samples is enabled or disabled based on a syntax element, if included; performing scaling process based on a scaling factor if enabled; the syntax element is included in a picture header; the scaling process for blocks below the picture level being enabled if the syntax element is equal to one and disabled if it is equal to zero; the syntax being inferred to be zero and the scaling process for the block below the picture level is disabled if the syntax element is not included in a bitstream of the video.

Prior art was found for the claims as follows:

- Ye et al. (US20200288173A1)
Ye discloses determining luma scaling information associated with the luma block; determining a chroma scaling factor based on the luma scaling information; and processing the chroma block using the chroma scaling factor.

- Rapaka et al.  (US 20140010300 A1)
Rapaka discloses scalable video coding in which EL and BL weights may be coded at different levels.

The references are not anticipating or an obvious combination of the claimed invention including, with all of the other elements in each of the independent claims 1, 16, 19 and 20, processing video data in which a scaling process performed on chroma residual samples is enabled or disabled based on a syntax element, if included; performing scaling process based on a scaling factor if enabled; the syntax element is included in a picture header; the scaling process for blocks below the picture level being enabled if the syntax element is equal to one and disabled if it is equal to zero; the syntax being inferred to be zero and the scaling process for the block below the picture level is disabled if the syntax element is not included in a bitstream of the video.

The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
  Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE N. NOH whose telephone number is (571)270-0686.  The examiner can normally be reached on Mon-FRI 7:30-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAE N NOH/

Primary Examiner
Art Unit 2481